             Case 1:19-cv-01262-LGS Document 100 Filed 07/29/20 Page 1 of 1


                                                                      John Pierce
                                                                      Partner
                                                                      355 S. Grand Avenue, 44th Floor
                                                                      Los Angeles, CA 90071
                                                                      jpierce@piercebainbridge.com
                                                                    Application DENIED. The Court does not typically
                                                                    adjourn the initial pretrial conference pending a
VIA ECF                                                             response to pleadings. The parties are reminded
                                                                    that the joint conference materials are due
                                               July 28, 2020        seven days before the conference, or by July 30,
                                                                    2020.
The Honorable Lorna G. Schofield
                                                                Dated: July 29, 2020
United States District Court for the Southern District of New York     New York, New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re: Solid 21, Inc. v. Richemont North America, Inc. et al., Case No. 1:19-cv-01262

Dear Judge Schofield,

I represent Plaintiff Solid 21, Inc. in the above-referenced matter. I write on behalf of both parties to
request an adjournment of the initial case management conference currently scheduled for August 6,
2020 at 10:50 a.m.

As the Court is aware, the Court recently ruled on Defendants’ motion to dismiss (ECF No. 91), granting
it in part and denying it in part. Subsequently, on July 13, 2020, Defendants filed an Answer and
Counterclaims in response to Plaintiff’s Third Amended Complaint. (ECF No. 98.) The current deadline
for Plaintiff to respond to the Counterclaim is August 3, 2020—three days before the currently
scheduled initial case management conference. In light of the fact that not all of the initial pleadings
have been filed yet, the parties respectfully request that the Court adjourn the conference to after August
13, 2020, or a date that is convenient for the Court.

The parties have sought to adjourn this conference once before (see ECF No. 95), which the Court
granted (see ECF No. 96). Counsel for Plaintiff and Defendants consent to this request.



                                          Respectfully submitted,

                                               /s/John Pierce
                                                 John Pierce

cc: All counsel of record (via ECF)




                                          Pierce Bainbridge P.C.
